LE BLANC, Justice
(concurring).
I concur in the decree. I am not in ac•cord however with the statement in the •opinion to the effect that the established jurisprudence is that services rendered by a child to a parent who is not in a penurious •condition are presumed to be gratuitous in the absence of an express or implied promise on the part of the parent to pay. Among the cases cited in support of the proposition is Muse v. Muse, 21S La. 238, 40 So. 2d 21, the latest on the subject. I do not .agree with the holding in that case. My views on the question are fully stated in the opinion written for the Court of Appeal, First Circuit, in that same case, 33 So. 2d 128, to which ! still adhere.